DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/28/2022 has been entered.

Claims 2, 11 are canceled. Claims 1, 3-10 and 12-20 are pending.

Claims 1, 6-7, 14-17 and 19-20 amended with the features “the plurality of transmission areas and the plurality of anti-peep areas are alternately arranged between the top substrate and the bottom substrate in a direction parallel to the top substrate and the bottom substrate; wherein each of at least one anti-peep area of the plurality of anti-peep areas comprises a plurality of prisms arranged in a direction perpendicular to the top and bottom substrates”, which will be obviously rejected with Hwang et al. (US 20090027591).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 9-10 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 4 cites “a refractive index of at least one transmission area of the plurality of transmission areas is smaller than a refractive index of the at least one prism (at least one anti-peep area)” that means a refractive index of transmission areas is smaller than anti-peep area.  

Claim 9 cites “The anti-peep film of claim 4, wherein a refractive index of the anti-peep layer is smaller than the refractive index of the at least one prism” and claim 20 cites “The anti-peep film of claim 19, wherein the at least one anti-peep area further comprises a refractive index of the anti-peep layer is smaller than the refractive index of the at least one prism”. However, a refractive index of the anti-peep layer cannot be smaller than the refractive index of the at least one prism (at least one anti-peep area of the anti-peep layer) as claim 9 or 20 cited.

Claim 10 cites “The anti-peep film of claim 9, wherein the refractive index of the anti-peep layer is equal to the refractive index of the at least one transmission area”.  The features of “the refractive index of the anti-peep layer is equal to the refractive index of the at least one transmission area” in claim 10 contradicts with the features of “a refractive index of at least one transmission area of the plurality of transmission areas is smaller than a refractive index of the at least one prism (at least one anti-peep area)” in claim 4. Furthermore, if “the refractive index of the anti-peep layer is equal to the refractive index of the at least one transmission area”, there should not have “totally reflecting inside the at least one prism”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (US 20090027591) in view of Sato et al. (US 20090116221).

    PNG
    media_image1.png
    411
    788
    media_image1.png
    Greyscale

Regard to claims 1 and 12-13, Hwang et al. disclose a display module, comprising a display panel, a backlight module 410 and the anti-peep film [a collimator 420] (claim 12), wherein the anti-peep film 420 is provided on a light emission side of the display panel; and/or the anti-peep film is provided on a side of the display panel close to the backlight module (claim 13), where the anti-peep film [a collimator 420] comprising 
a top surface [on which inherently form top substrate, see annotated in Fig. 12], 
a bottom surface [on which inherently form bottom substrate], 
a plurality of transmission areas and a plurality of anti-peep areas [a collimator 420 includes a first plate member 421 and a second plate member 422 which are adhered to each other], 
wherein 
the plurality of transmission areas [the light-passing areas 423 include first light-passing areas 423a of the first plate member 421 and second light-passing areas 423b of the second plate member 422] and the plurality of anti-peep areas [the non-passing areas 424 may have an additional mirror or a mirror structure to re-reflect incident light toward the light sources 4] are alternately arranged between the top substrate and the bottom substrate in a direction parallel to the top surface and the bottom surface [on which inherently form top substrate and bottom substrate]; 
wherein each of at least one anti-peep area 424 of the plurality of anti-peep areas 
comprises a plurality of prisms arranged in a direction perpendicular to the top and bottom surfaces [on which inherently form top and bottom substrate], and 
enables that light incident on the anti-peep area from a first side of the anti-peep film in the direction perpendicular to the top and bottom surfaces [on which inherently form top and bottom substrate] is reflected back to the first side of the anti-peep film by 
transmitting into at least one prism of the plurality of prisms, 
totally reflecting inside the at least one prism, and 
transmitting out from the at least one prism. 

Hwang et al. fail to disclose the anti-peep film comprising a top substrate, a bottom substrate.


    PNG
    media_image2.png
    172
    366
    media_image2.png
    Greyscale
   
    PNG
    media_image3.png
    422
    638
    media_image3.png
    Greyscale

Sato et al. teach the anti-peep film comprising a top substrate 11, a bottom substrate 21, wherein the plurality of transmission areas 13 and the plurality of anti-peep areas 12 are alternately arranged in a direction perpendicular to a thickness direction of the anti-peep film as shown in Fig. 3; wherein 
at least one anti-peep area 12 of the plurality of anti-peep areas has a set structure  
the set structure enables that light incident on the at least one anti-peep area from a first side [light emission surface 21a] in the thickness direction of the anti-peep film is reflected back to the first side through the at least one anti-peep area [with reflected light, see Fig. 3 above]. 
the set structure comprising a plurality of prisms arranged along the thickness direction of the anti-peep film, the light is reflected backed to the first side by transmitting into at least one prism of the plurality of prisms, totally reflecting inside the at least one prism, and transmitting out from at least one prism [a light control sheet is not provided, is not totally reflected at the portion where tip surfaces 12a of projections 12 in prism array sheet 10A are attached, but is guided into the inside of prism array sheet 10A].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify the anti-peep film as Hwang et al. disclosed with a top substrate, a bottom substrate for using to measure a haze value of the light control sheet which is the value measured employing a haze meter [0057] and improved an outputting efficiency of light emitted through this light control sheet, and improved front luminance [0058] as Sato et al. taught.

Regard to claim 3, Hwang et al. and Sato et al. disclose the anti-peep film, wherein the at least one prism of the plurality of prisms is a quadrangular prism [first light-passing areas 423a and second light-passing areas 423b as Hwang et al. disclosed; or square pyramid-shaped projections 12 as Sato et al. disclosed] or a pentagonal prism.  

Regard to claim 4, Hwang et al. and Sato et al. Sato et al. disclose the anti-peep film, wherein a refractive index of at least one transmission area of the plurality of transmission areas is smaller than a refractive index of the at least one prism [first light-passing areas 423a and second light-passing areas 423b has refractive index smaller than non-passing areas 424 may have an additional mirror or a mirror structure as Hwang disclosed; or space part 13 between projections 12 of prism array sheet 10A and light emission surface 21a of surface light-emitting device 20 gets filled with air having a lower refractive index than that of prism array sheet 10A as Sato disclosed].  

Regard to claim 5, Sato et al. disclose the anti-peep film, wherein the at least one prism comprises 
an incident surface [light emission surface 21a], 
a first total reflection surface, a second total reflection surface [inclined surfaces 12b, , and 
an emission surface [area of light emission surfaces 12a, light totally reflected on the light emission surface 21a of surface light-emitting device 20 is guided into the inside of prism array sheet 10B with no total reflection at the portion attached onto tip surface 12a of projections 12 in prism array sheet 10A, and light mostly guided into the inside of prism array sheet 10A in this way is reflected on inclined surfaces 12b of projections 12]; 
wherein 
specific light incident [with Ɵin as noted in a part of Fig. 3 above] on the at least one prism from the first side is able to be reflected back to the first side after transmitting through the incident surface 21a, being totally reflected by the first and second total reflection surfaces 12b as shown in a part of Fig. 3 above, and transmitting through the emission surface12a; and 
an angle [with Ɵhz as noted in a part of Fig. 3 above] between the specific light (incident) and a horizontal direction satisfies a preset angle range [of Ɵhz=Ɵin-Ɵ/2, where 1/n<sinƟ<1/n+0.25 [0076], and Ɵ is apex angle at the mutual intersection of inclined surfaces 12b of the projections 12 since Ɵhz+(90deg - Ɵin)+(180deg –α)=180deg then Ɵhz=Ɵin+ α - 90deg and α+2Ɵ=180deg then α=90deg - Ɵ/2].  

Hwang et al. disclose these features due to each transmission areas having the same shape of each transmission areas of Sato et al.

Regard to claim 6, Hwang et al. disclose the anti-peep film, wherein 
the first and second total reflection surfaces 423a’/423b’ are arranged in a mirror image with respect to a plane parallel to the direction perpendicular to the top and bottom substrates and perpendicular to the direction parallel to the top and bottom surfaces [on which inherently form top and bottom substrate as Sato taught],  
the incident and emission surfaces are arranged in a mirror image with respect to the plane parallel to the direction perpendicular to the top and bottom surfaces [on which inherently form top and bottom substrate as Sato taught] and perpendicular to the direction parallel to the top and bottom surfaces [on which inherently form top and bottom substrate as Sato taught].  

2.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (US 20090027591) in view of Sato et al. (US 20090116221) as applied to claim 5.

Hwang et al. or Sato et al. fail to disclose the anti-peep film, wherein when the at least one prism is the pentagonal prism, the pentagonal prism further comprises a bottom surface.  

It would be obvious as a matter of design choice to form “the anti-peep film, wherein when the at least one prism is the pentagonal prism, the pentagonal prism further comprises a bottom surface”, since applicant has not disclosed that “the anti-peep film, wherein when the at least one prism is the pentagonal prism, the pentagonal prism further comprises a bottom surface” solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with “the anti-peep film, wherein when the at least one prism is the pentagonal prism, the pentagonal prism further comprises a bottom surface”.
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to form “the anti-peep film, wherein when the at least one prism is the pentagonal prism, the pentagonal prism further comprises a bottom surface”, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Further, one would have been motivated to select the shape of “pentagonal prism” for the purpose of increasing the reflecting interfaces of prism.

3.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (US 20090027591) in view of Gaides et al. (US 20100214506).

    PNG
    media_image1.png
    411
    788
    media_image1.png
    Greyscale

Regard to claim 14, Hwang et al. disclose a manufacturing method of the anti-peep film, comprising: 
forming a plurality of prism groups [the light-passing areas 423 include first light-passing areas 423a of the first plate member 421 and second light-passing areas 423b of the second plate member 422 acing as prism groups] spaced apart on bottom surface [on which inherently form bottom substrate as Gaides taught]; wherein each of at least one prism group of the plurality of prism groups comprises a plurality of prisms arranged in the direction perpendicular to the top and bottom surfaces [on which inherently form top and bottom substrate as Gaides taught]; and 
instilling an optical photocurable material [an adhesive] between two adjacent prism groups of the plurality of prism groups [The collimator 420 includes a first plate member 421 and a second plate member 422 which are adhered to each other. The collimator 420 has a plurality of light-passing areas 423 and a plurality of non-passing areas 424 formed between the light-passing areas 423[0065]].

Hwang et al. fail to disclose the manufacturing method of the anti-peep film, comprising: 
forming a plurality of prism groups spaced apart on the bottom substrate; wherein each of at least one prism group of the plurality of prism groups comprises a plurality of prisms arranged in the direction perpendicular to the top and bottom substrates;
instilling an optical photocurable material between two adjacent prism groups of the plurality of prism groups, and  
curing the optical photocurable material.  

    PNG
    media_image4.png
    329
    945
    media_image4.png
    Greyscale

Gaides et al. disclose the manufacturing method of the anti-peep film comprising: 
forming a plurality of prism groups [the light-passing areas 423 include first light-passing areas 423a of the first plate member 421 and second light-passing areas 423b of the second plate member 422 acing as prism groups] spaced apart (see Fig. 2) on bottom surface [on which forms a base substrate layer 260 as Gaides taught]; wherein each of at least one prism group of the plurality of prism groups comprises a plurality of prisms arranged in the direction perpendicular to the top and bottom surfaces [on which inherently form top and bottom substrate (an optional cover film 470 and base substrate layer 260) as Gaides taught],
instilling an optical photocurable material [an adhesive 410] between two adjacent prism groups of the plurality of prism groups [Optional cover film 470 can be bonded to the microstructured surface with an adhesive 410], and 
curing the optical photocurable material [Adhesive 410 can be any optically clear adhesive, such as a UV-curable acrylate adhesive, a transfer adhesive, and the like [0034], [0071]-[0074]].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify the anti-peep film as Hwang et al. disclosed with instilling an optical photocurable material between two adjacent prism groups of the plurality of prism groups, and curing the optical photocurable material for increased the brightness of the display and decreased unwanted reflections, since light remains within a controlled viewing angle [0030] and attenuation provided a factor for multiplying the surface brightness, and resulted in the brightness at the viewing direction of the initial ray [0061] as Gaides et al. taught.

4.	Claim 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (US 20090027591) in view of Gaides et al. (US 20100214506) as applied to claim 14 in further view of Walker (US 20100177406).

Gaides et al. also disclose the manufacturing method, wherein forming the plurality of prism groups spaced apart on the bottom surface [on which forms a base substrate layer 260 as Gaides taught];  comprises: forming an optical layer with a set thickness on the bottom surface [on which forms a base substrate layer 260 as Gaides taught];; and forming grooving 201a-201d the optical layer using rendered or melted to form the plurality of prism groups (Fig. 2) [0033]; wherein each of the at least one prism group comprises a plurality of quadrangular prisms and/or pentagonal prisms arranged along the direction perpendicular to the top and bottom surfaces [on which inherently form top and bottom substrate (an optional cover film 470 and base substrate layer 260) as Gaides taught] (Fig. 2). 

Hwang et al. and Gaides et al. fail to disclose the manufacturing method, wherein forming the plurality of prism groups spaced apart comprises: engraving the optical layer using laser or a cutter to form the plurality of prism groups; wherein each of the at least one prism group comprises a plurality of quadrangular prisms and/or pentagonal prisms arranged along the direction perpendicular to the top and bottom substrates.  

Walker teaches Optical films generally manufactured by using a moulding process to form the necessary features. A variety of production methods exist and each is capable of producing some types of structure and not others.  Techniques include: diamond engraving, laser ablation, milling, electrodischarge engraving and etching.  Diamond engraving can be either single point diamond turning or diamond surface contouring. In laser ablation surfaces can be sculpted by removing parts with using a laser [0010]. Hence it is obvious forming the plurality of prism groups spaced apart comprises: engraving the optical layer using laser or a cutter to form the plurality of prism groups

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a liquid crystal display device as Hwang et al. or Kitamura et al. disclosed with the manufacturing method, wherein forming the plurality of prism groups spaced apart comprises: engraving the optical layer using laser or a cutter to form the plurality of prism groups for reducing cost of the optical film [0008]-[0009] as Walker taught.

5.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Gaides et al. (US 20100214506) [or Kitamura et al. (US 20180328557)] in view of Sato et al. (US 20090116221) as applied to claim 14 in further view of Yoshinaga et al. (US 20200229538).
Gaides et al. also disclose the manufacturing method, wherein forming the plurality of prism groups spaced on the bottom substrate 260 comprises apart comprises: engraving the optical layer using laser or a cutter to form the plurality of prism groups; wherein the at least one prism group comprises a plurality of quadrangular prisms and/or pentagonal prisms arranged along the thickness direction of the anti-peep film.  

Hwang et al. and Gaides et al. fail to disclose the manufacturing method, wherein forming the plurality of prism groups spaced apart on the bottom substrate comprises: printing a plurality of quadrangular prisms and/or pentagonal prisms arranged along the direction perpendicular to the top and bottom surfaces [on which inherently form top and bottom substrate (an optional cover film 470 and base substrate layer 260) as Gaides taught] by layer, to form the at least one prism group, using a 3D printing method.  

Yoshinaga et al. teaches three-dimensional additive manufacturing apparatuses (so-called, 3D printers) that manufacture a three-dimensional structure by laying down successively and curing material such as a resin based on design data of the three-dimensional structure have been put into practical use [0002]. As shown in FIGS. 1 to 3, the three-dimensional structure is composed of a body portion 10, which is a combination of three triangular prisms having a triangular cross-sectional shape and five quadrangular prisms having a square cross-sectional shape, and two plate-shaped partition bodies 4, 5.  Thus it is obvious the manufacturing method, wherein forming the plurality of prism groups spaced apart comprises: printing a plurality of quadrangular prisms and/or pentagonal prisms arranged along the direction perpendicular to [on which inherently form top and bottom substrate (an optional cover film 470 and base substrate layer 260) as Gaides taught] by layer, to form the at least one prism group, using a 3D printing method.  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a liquid crystal display device as Hwang et al. disclosed with the manufacturing method, wherein forming the plurality of prism groups spaced apart comprises: printing a plurality of quadrangular prisms and/or pentagonal prisms arranged along the direction perpendicular to the top and bottom substrates on the bottom substrates by layer, to form the at least one prism group, using a 3D printing method for applications different from those of a three-dimensional structure made of a resin or a metal [0005] as Yoshinaga et al. taught.

Allowable Subject Matter
Claims 7 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  

Claims 7 and 19 are allowed since there is no prior teaches the anti-peep film, wherein along the direction perpendicular to the top and bottom substrates and away from the first side, 
angles between respective pairs of first and second total reflection surfaces of the plurality of prisms decrease, and 
angles between respective pairs of incident and emission surfaces of the plurality of prisms increase.  

Claim 18 is allowed since there is no prior teaches the anti-peep film, wherein instilling the optical photocurable material between the two adjacent prism groups, and curing the optical photocurable material comprises: 
injecting photocurable glue between the two adjacent prism groups; and 
irradiating the photocurable glue with ultraviolet light; 
wherein a refractive index of the photocurable glue is smaller than a refractive index of the at least one prism group.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296. The examiner can normally be reached 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871